Citation Nr: 1638677	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-00 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for residuals from a fracture of the fifth metatarsal of the left foot.

2.  Entitlement to a compensable rating for degenerative arthritis of the right big toe.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

In September 2013 and March 2014, the Board remanded the claims for further development.  The appeal has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for plantar fasciitis, to include as secondary to service-connected degenerative arthritis of the right big toe and/or service-connected residual fracture of the fifth metatarsal of the left foot, has been raised by the record, but has not been adjudicated by the AOJ.  See December 2010 VA Form 9.  In a September 2013 remand, the Board referred this issue to the AOJ, but no action has yet been taken on this issue.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to compensable ratings for residuals from a fracture of the fifth metatarsal of the left foot and for degenerative arthritis of the right big toe.  In this case, a remand is necessary to ensure compliance with the Board's March 2014 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).

In the December 2010 formal appeal, the Veteran and his representative indicated that the Veteran received treatment for his service-connected disabilities at the VA in Chicago.  In March 2014, the Board noted that the claims file contained treatment records from Danville VA, but did not contain any treatment records from the Chicago VA.  The Board remanded these claims, and expressly directed the examiner to obtain Chicago VA treatment records, noting: 

If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.	

The record contains a March 2014 VA letter to the Veteran noting his report of treatment at the Chicago VA and requesting dates and locations of treatment from VA hospitals other than Danville VA.  The record does not reflect that the AOJ otherwise attempted to obtain treatment records from the Chicago VA, or notified the Veteran and his representative that such attempts had been unsuccessful.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records, to specifically include any records from the Chicago VA.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completing the actions detailed above, readjudicate the claims remaining on appeal.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

